Exhibit 10.1

EXECUTION VERSION

STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

ALCOA INC.

AND

ALCOA UPSTREAM CORPORATION

DATED AS OF OCTOBER 31, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Page

TABLE OF CONTENTS

  i

ARTICLE I DEFINITIONS

  1

ARTICLE II REGISTRATION RIGHTS

  6

Section 2.01   Registration.

  6

Section 2.02   Piggyback Registrations.

  10

Section 2.03   Registration Procedures.

  12

Section 2.04   Underwritten Offerings or Exchange Offers.

  18

Section 2.05   Registration Rights Agreement with Participating Banks.

  19

Section 2.06   Registration Expenses Paid by UpstreamCo.

  19

Section 2.07   Indemnification.

  20

Section 2.08   Reporting Requirements; Rule 144.

  22

Section 2.09   Registration Rights Covenant.

  22

ARTICLE III VOTING RESTRICTIONS

  22

Section 3.01   Voting of UpstreamCo Shares.

  22

ARTICLE IV MISCELLANEOUS

  23

Section 4.01   Further Assurances.

  23

Section 4.02   Term and Termination.

  23

Section 4.03   Counterparts; Entire Agreement; Corporate Power.

  24

Section 4.04   Disputes and Governing Law.

  24

Section 4.05   Successors, Assigns and Transferees.

  25

Section 4.06   Third-Party Beneficiaries.

  26

Section 4.07   Notices.

  26

Section 4.08   Severability.

  27

Section 4.09   Headings.

  27

Section 4.10   Waiver of Default.

  27

Section 4.11   Amendments.

  28

Section 4.12   Interpretation.

  28

Section 4.13   Performance.

  28

Section 4.14   Registrations, Exchanges, etc.

  29

Section 4.15   Mutual Drafting.

  29

Exhibit A – Form of Agreement to be Bound

  A-1

 

-i-



--------------------------------------------------------------------------------

STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT

This STOCKHOLDER AND REGISTRATION RIGHTS AGREEMENT, dated as of October 31, 2016
(this “Agreement”), is by and between Alcoa Inc., a Pennsylvania corporation
(“Parent”), and Alcoa Upstream Corporation, a Delaware corporation
(“UpstreamCo”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned to them in Article I.

R E C I T A L S

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is appropriate and desirable to distribute up to eighty and one tenth of
a percent (80.1%) of the outstanding UpstreamCo Shares owned by Parent to
Parent’s shareholders (the “Distribution”);

WHEREAS, Parent may Sell those UpstreamCo Shares that are not distributed in the
Distribution (such UpstreamCo Shares not distributed in the Distribution, the
“Retained Shares”) through one or more transactions, including pursuant to one
or more transactions registered under the Securities Act;

WHEREAS, UpstreamCo desires to grant to the Parent Group the Registration Rights
for the Retained Shares and other Registrable Securities, subject to the terms
and conditions of this Agreement;

WHEREAS, the Parent Group desires to grant UpstreamCo a proxy to vote the
Retained Shares in proportion to the votes cast by UpstreamCo’s other
stockholders, subject to the terms and conditions of this Agreement; and

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE I DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Agreement” shall have the meaning set forth in the Preamble.

“Ancillary Agreements” shall have the meaning given to such term in the
Separation and Distribution Agreement.

“Ancillary Filings” shall have the meaning set forth in Section 2.03(a)(i).



--------------------------------------------------------------------------------

“Blackout Notice” shall have the meaning set forth in Section 2.01(d).

“Blackout Period” shall have the meaning set forth in Section 2.01(d).

“Block Trade” means an Underwritten Offering not involving any “road show” which
is commonly known as a “block trade.”

“Change of Control” shall have the meaning given to such term in the Separation
and Distribution Agreement.

“Debt” shall mean any indebtedness of any member of the Parent Group, including
debt securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

“Debt Exchanges” shall mean one or more Public Debt Exchanges or Private Debt
Exchanges.

“Demand Registration” shall have the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” shall have the meaning set forth in Section 2.01(d).

“Dispute” shall have the meaning set forth in Section 4.04(a).

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Date” shall have the meaning given to such term in the Separation
and Distribution Agreement.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

“Effective Time” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Exchange Offer” shall mean an exchange offer of Registrable Securities for
outstanding securities of a Holder.

“Force Majeure” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Governmental Authority” shall have the meaning given to such term in the
Separation and Distribution Agreement.

“Group” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Holder” shall mean any member of the Parent Group, so long as such Person holds
any Registrable Securities, and any Permitted Transferee, so long as such Person
holds any Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 2.07(c).

“Indemnitee” shall have the meaning set forth in Section 2.07(c).

“Initiating Holder” shall have the meaning set forth in Section 2.01(a).

“Law” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Lock-up Period” shall have the meaning set forth in Section 3.01(d).

“Losses” shall have the meaning set forth in Section 2.07(a).

“Offering Confidential Information” shall mean, with respect to a Piggyback
Registration, (i) UpstreamCo’s plan to file the relevant Registration Statement
and engage in the offering so registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution) and (iii) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by UpstreamCo (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder from a source not bound by any confidentiality agreement with UpstreamCo
or (z) was otherwise in such Holder’s possession prior to it being furnished to
such Holder by UpstreamCo or on UpstreamCo’s behalf.

“Other Holders” shall have the meaning set forth in Section 2.01(f).

“Parent” shall have the meaning set forth in the Preamble.

“Parent Board” shall have the meaning set forth in the Recitals.

“Parent Group” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Participating Banks” means such investment banks that engage in any Debt
Exchange with one or more members of the Parent Group.

“Parties” shall mean the parties to this Agreement.

“Permitted Transferee” shall mean any Transferee and any Subsequent Transferee.

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

 

3



--------------------------------------------------------------------------------

“Piggyback Registration” shall have the meaning set forth in Section 2.02(a).

“Private Debt Exchange” shall mean a private exchange pursuant to which one or
more members of the Parent Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions not required to be registered under
the Securities Act.

“Prospectus” shall mean the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus (including, for the avoidance
of doubt, any Takedown Prospectus Supplement), including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Debt Exchange” shall mean a public exchange pursuant to which one or
more members of the Parent Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions registered under the Securities Act.

“Registrable Securities” shall mean the Retained Shares and any UpstreamCo
Shares or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares; provided, that the term “Registrable
Securities” excludes any security (i) the offering and Sale of which has been
effectively registered under the Securities Act and which has been Sold in
accordance with a Registration Statement, (ii) that has been Sold by a Holder in
a transaction or transactions exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof
(including transactions pursuant to Rule 144) such that the further Sale of such
securities by the transferee or assignee is not restricted under the Securities
Act or (iii) that has been Sold by a Holder in a transaction in which such
Holder’s rights under this Agreement are not, or cannot be, assigned.

“Registration” shall mean a registration with the SEC of the offer and Sale to
the public of any Registrable Securities under a Registration Statement. The
terms “Register” and “Registering” shall have correlative meanings.

“Registration Expenses” shall mean all expenses incident to the UpstreamCo
Group’s performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees, (ii) fees and expenses of
compliance with securities or blue sky Laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications within the
United States of any Registrable Securities being registered), (iii) printing
expenses, messenger, telephone and delivery expenses, (iv) internal expenses of
UpstreamCo Group (including all salaries and expenses of employees of members of
UpstreamCo Group performing legal or accounting duties), (v) fees and
disbursements of counsel for UpstreamCo and customary fees and expenses for
independent certified public accountants retained by the UpstreamCo Group
(including the expenses of any comfort letters or costs associated with the
delivery by UpstreamCo Group members’ independent certified public accountants
of comfort letters customarily requested by underwriters) and (vi) fees and
expenses of listing any Registrable Securities on any securities exchange on
which the UpstreamCo Shares are then listed and Financial Industry Regulatory
Authority registration and filing fees; but excluding any fees or disbursements
of any Holder, all expenses incurred in connection with the

 

4



--------------------------------------------------------------------------------

printing, mailing and delivering of copies of any Registration Statement, any
Prospectus, any other offering documents and any amendments and supplements
thereto to any underwriters and dealers; any underwriting discounts, fees or
commissions attributable to the offer and Sale of any Registrable Securities,
any fees and expenses of the underwriters or dealer managers, the cost of
preparing, printing or producing any agreements among underwriters, underwriting
agreements and blue sky or legal investment memoranda, any selling agreements
and any other similar documents in connection with the offering, Sale,
distribution or delivery of the Registrable Securities or other UpstreamCo
Shares to be Sold, including any fees of counsel for any underwriters in
connection with the qualification of the Registrable Securities or other
UpstreamCo Shares to be Sold for offering and Sale or distribution under state
securities Laws, any stock transfer taxes, out-of-pocket costs and expenses
relating to any investor presentations on any “road show” presentations
undertaken in connection with marketing of the Registrable Securities and any
fees and expenses of any counsel to the Holder or the underwriters or dealer
managers.

“Registration Period” shall have the meaning set forth in Section 2.01(c).

“Registration Rights” shall mean the rights of the Holders to cause UpstreamCo
to Register Registrable Securities pursuant to Article II.

“Registration Statement” shall mean any registration statement of UpstreamCo
filed with, or to be filed with, the SEC under the rules and regulations
promulgated under the Securities Act, including the related Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference into such registration statement. For the avoidance of doubt, it is
acknowledged and agreed that such Registration Statement may be on any form that
shall be applicable, including Form S-1, Form S-3 or Form S-4 and may be a Shelf
Registration Statement.

“Retained Shares” shall have the meaning set forth in the recitals.

“Sale” shall mean the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement by and between Parent and UpstreamCo in connection with
the Separation and the Distribution, as it may be amended from time to time.

“Shelf Registration” means a registration pursuant to a Shelf Registration
Statement.

 

5



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall mean a Registration Statement of UpstreamCo
for an offering of Registrable Securities to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (or similar provisions then
in effect).

“Subsequent Transferee” shall have the meaning set forth in Section 4.05(b).

“Subsidiary” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Takedown Prospectus Supplement” shall have the meaning set forth in Section
2.01(g).

“Takedown Request” shall have the meaning set forth in Section 2.01(g).

“Third Party” shall have the meaning given to such term in the Separation and
Distribution Agreement.

“Transferee” shall have the meaning set forth in Section 4.05(b).

“Underwritten Offering” shall mean a Registration in which Registrable
Securities are Sold to an underwriter or underwriters on a firm commitment basis
for reoffering to the public.

“UpstreamCo” shall have the meaning set forth in the Preamble.

“UpstreamCo Board” shall mean the board of directors of UpstreamCo.

“UpstreamCo Group” shall have the meaning given to such term in the Separation
and Distribution Agreement.

“UpstreamCo Public Sale” shall have the meaning set forth in Section 2.02(a).

“UpstreamCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of UpstreamCo.

ARTICLE II REGISTRATION RIGHTS

Section 2.01 Registration.

(a) At any time prior to the fifth anniversary of the Distribution Date, any
Holder(s) of 10% or more of the then outstanding Registrable Securities (and any
Holders acting together which collectively hold 10% or more of the then
outstanding Registrable Securities) (collectively, the “Initiating Holder”;
provided, that the 10% ownership threshold shall not apply to any Holder that is
a member of the Parent Group) shall have the right to request that UpstreamCo
file a Registration Statement with the SEC on the appropriate registration form
for all or part of the Registrable Securities held by such Initiating Holder, by
delivering a written request thereof to UpstreamCo specifying the number of
shares of Registrable Securities such Initiating Holder wishes to register (a
“Demand Registration”). UpstreamCo shall (i) within five

 

6



--------------------------------------------------------------------------------

days of the receipt of a Demand Registration, give written notice of such Demand
Registration to all Holders of Registrable Securities, (ii) use its commercially
reasonable efforts to prepare and file the Registration Statement as
expeditiously as possible but in any event within 30 days of such request
(provided, that in no event shall UpstreamCo be required to file the
Registration Statement prior to the end of the Lock-up Period), and (iii) use
its commercially reasonable efforts to cause the Registration Statement to
become effective in respect of each Demand Registration in accordance with the
intended method of distribution set forth in the written request delivered by
the Initiating Holder. UpstreamCo shall include in such Registration all
Registrable Securities with respect to which UpstreamCo receives, within the 10
days immediately following the receipt by the Holder(s) of such notice from
UpstreamCo, a request for inclusion in the Registration from the Holder(s)
thereof. Each such request from a Holder of Registrable Securities for inclusion
in the Registration shall also specify the aggregate amount of Registrable
Securities proposed to be Registered. The Initiating Holder may request that the
Registration Statement be on any appropriate form, including Form S-4 in the
case of an Exchange Offer or a Shelf Registration Statement, and UpstreamCo
shall effect the Registration on the form so requested.

(b) The Holder(s) may collectively make a total of three Demand Registration
requests pursuant to Section 2.01(a) (including any exercise of rights to Demand
Registration transferred pursuant to Section 4.05 and including any exercise of
rights to Demand Registration made pursuant to any registration rights agreement
entered into pursuant to Section 2.05); provided that the Holder(s) may not make
more than two Demand Registration requests in any 365-day period. In addition,
and notwithstanding anything to the contrary, the Parent Group shall be
permitted to engage in up to four Private Debt Exchanges within any nine-month
period during the first eighteen months following the date hereof, and Demand
Registration request(s) made by the Participating Banks in such Private Debt
Exchanges pursuant to one or more registration rights agreements with UpstreamCo
pursuant to Section 2.05 shall collectively count only as one Demand
Registration request for purposes of the limitation on the number of Demand
Registration requests set forth in the first sentence of this Section 2.01(b)
(it being understood that the Parent Group shall be permitted to engage in
additional Private Debt Exchanges outside such nine-month period, but each
Demand Registration request by the Participating Banks for such Private Debt
Exchange pursuant to its registration rights agreement with UpstreamCo pursuant
to Section 2.05 shall count as an additional Demand Registration request for
purposes of the limitation on the number of Demand Registration requests set
forth in the first sentence of this Section 2.01(b)). Furthermore, and
notwithstanding anything to the contrary, if, at the time of the third Demand
Registration, UpstreamCo is prohibited under then-existing SEC rules from
registering all remaining Registrable Securities pursuant to a Shelf
Registration, regardless of whether the Holder or Holders has requested that
such third Demand Registration be a Shelf Registration or otherwise, then such
Demand Registration shall not count toward the total number of Demand
Registration requests made by the Holder(s), and the Holder(s) shall continue to
be able to make additional Demand Registration requests until such time as
UpstreamCo is permitted under then-existing SEC rules to register all of the
remaining Registrable Securities pursuant to a Shelf Registration.

(c) UpstreamCo shall be deemed to have effected a Registration for purposes of
this Section 2.01 if the Registration Statement is declared effective by the SEC
or becomes effective upon filing with the SEC and remains effective until the
earlier of (i) the date when all

 

7



--------------------------------------------------------------------------------

Registrable Securities thereunder have been Sold and (ii) in the case of a
Registration Statement that is not a Shelf Registration Statement, 60 days from
the effective date of the Registration Statement, in the case of a Shelf
Registration Statement on Form S-1, 12 months from the effective date of the
Shelf Registration Statement, or in the case of a Shelf Registration Statement
on any other form, 24 months from the effective date of the Shelf Registration
Statement (the “Registration Period”). No Registration shall be deemed to have
been effective if the conditions to closing specified in the underwriting
agreement or dealer manager agreement, if any, entered into in connection with
such Registration are not satisfied by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement or dealer
manager agreement by any member of the UpstreamCo Group. If during the
Registration Period, such Registration is interfered with by any stop order,
injunction or other order or requirement of the SEC or other Governmental
Authority or the need to update or supplement the Registration Statement, the
Registration Period shall be extended on a day-for-day basis for any period in
which the Holder(s) is unable to complete an offering as a result of such stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority.

(d) With respect to any Registration Statement or Takedown Prospectus
Supplement, whether filed or to be filed pursuant to this Agreement, if
UpstreamCo shall reasonably determine, upon the advice of legal counsel, that
maintaining the effectiveness of such Registration Statement or filing an
amendment or supplement thereto (or, if no Registration Statement has yet been
filed, filing such a Registration Statement), or filing such Takedown Prospectus
Supplement, would (i) require the public disclosure of material nonpublic
information concerning any transaction or negotiations involving UpstreamCo or
any of its consolidated Subsidiaries that would materially interfere with such
transaction or negotiations or (ii) require the public disclosure of material
nonpublic information concerning UpstreamCo that, if disclosed at such time,
would be materially adverse to UpstreamCo (a “Disadvantageous Condition”),
UpstreamCo may, for the shortest period reasonably practicable, and in any event
for not more than 60 consecutive calendar days (a “Blackout Period”), notify the
Holders whose offers and Sales of Registrable Securities are covered (or to be
covered) by such Registration Statement or Takedown Prospectus Supplement (a
“Blackout Notice”) that such Registration Statement is unavailable for use (or
will not be filed as requested). Upon the receipt of any such Blackout Notice,
the Holders shall forthwith discontinue use of the Prospectus or Takedown
Prospectus Supplement contained in any effective Registration Statement;
provided, that, if at the time of receipt of such Blackout Notice any Holder
shall have Sold its Registrable Securities (or have signed a firm commitment
underwriting agreement with respect to the purchase of such shares) and the
Disadvantageous Condition is not of a nature that would require a post-effective
amendment to the Registration Statement or Takedown Prospectus Supplement, then
UpstreamCo shall use its commercially reasonable efforts to take such action as
to eliminate any restriction imposed by federal securities Laws on the timely
delivery of such Registrable Securities. When any Disadvantageous Condition as
to which a Blackout Notice has been previously delivered shall cease to exist,
UpstreamCo shall as promptly as reasonably practicable notify the Holders and
take such actions in respect of such Registration Statement or Takedown
Prospectus Supplement as are otherwise required by this Agreement. The
effectiveness period for any Demand Registration or Shelf Registration Statement
for which UpstreamCo has given notice of a Blackout Period shall be increased by
the length of time of such Blackout Period. UpstreamCo shall not impose, in any
365-day period, Blackout Periods lasting, in the aggregate, in excess of 90
calendar days. If UpstreamCo declares a Blackout Period with respect to a

 

8



--------------------------------------------------------------------------------

Demand Registration for a Registration Statement that has not yet been declared
effective or a Takedown Request for which a Takedown Prospectus Supplement has
not yet been filed, (i) the Holders may by notice to UpstreamCo withdraw the
related Demand Registration request or Takedown Request, in the case of a Demand
Registration request without such Demand Registration request counting against
the number of Demand Registration requests permitted to be made under Section
2.01(b), and (ii) the Holders shall not be responsible for any of UpstreamCo’s
related Registration Expenses.

(e) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a) or Section 2.01(g) (provided, in the case of a request pursuant
to Section 2.01(g), that the proceeds from the Registrable Securities to be
included in the Takedown Request are reasonably expected to be $100,000,000 or
greater), such offering of Registrable Securities shall be in the form of an
Underwritten Offering or an Exchange Offer, and UpstreamCo shall include such
information in the written notice to the Holders required under Section
2.01(a). In the event that the Initiating Holder intends to Sell the Registrable
Securities by means of an Underwritten Offering or Exchange Offer, the right of
any Holder to include Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such Underwritten Offering or
Exchange Offer and the inclusion of such Holder’s Registrable Securities in the
Underwritten Offering or the Exchange Offer to the extent provided herein. The
Holders of a majority of the outstanding Registrable Securities being included
in any Underwritten Offering or Exchange Offer shall select the underwriter(s)
in the case of an Underwritten Offering or the dealer manager(s) in the case of
an Exchange Offer, provided that such underwriter(s) or dealer manager(s) are
reasonably acceptable to UpstreamCo. UpstreamCo shall be entitled to designate
counsel for such underwriter(s) or dealer manager(s) (subject to their
approval), provided that such designated underwriters’ counsel shall be a firm
of national reputation representing underwriters or dealer managers in capital
markets transactions.

(f) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant to this
Section 2.01 inform(s) in writing the Holders participating in such Registration
that, in its or their opinion, the number of securities requested to be included
in such Registration exceeds the number that can be Sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, the number of Registrable Securities to be included in such
Registration shall be reduced to the maximum number recommended by the managing
underwriter or underwriters and allocated pro rata among the Holders, including
the Initiating Holder, in proportion to the number of Registrable Securities
each Holder has requested to be included in such Registration; provided, that
the Initiating Holder may notify UpstreamCo in writing that the Registration
Statement shall be abandoned or withdrawn, in which event UpstreamCo shall
abandon or withdraw such Registration Statement. In the event the Initiating
Holder notifies UpstreamCo that such Registration Statement shall be abandoned
or withdrawn, such Holder shall not be deemed to have requested a Demand
Registration pursuant to Section 2.01(a), and UpstreamCo shall not be deemed to
have effected a Demand Registration pursuant to Section 2.01(b). If the amount
of Registrable Securities to be underwritten has not been limited in accordance
with the first sentence of this Section 2.01(f), UpstreamCo and the holders of
UpstreamCo Shares or, if the Registrable Securities include securities other
than UpstreamCo Shares, the holders of securities of the same class of those
securities included in the Registrable Securities, in each case, other

 

9



--------------------------------------------------------------------------------

than the Holders (“Other Holders”), may include such securities for their own
account or for the account of Other Holders in such Registration if the
underwriter(s) so agree and to the extent that, in the opinion of such
underwriter(s), the inclusion of such additional amount will not adversely
affect the offering of the Registrable Securities included in such Registration.

(g) With respect to any Demand Registration, the requesting Holders may request
that UpstreamCo effect a registration of the Registrable Securities under a
Shelf Registration, in which event UpstreamCo shall file, and shall thereafter
use its commercially reasonable efforts to make and keep effective in accordance
with Section 2.01(c) (including by renewing or refiling upon expiration), a
Shelf Registration Statement; provided, that UpstreamCo shall not be required to
maintain in effect more than one Shelf Registration at any one time pursuant to
this Section 2.01(g). Thereafter, UpstreamCo shall, as promptly as reasonably
practicable following the written request of Holders for a resale of Registrable
Securities (a “Takedown Request”), file a prospectus supplement (a “Takedown
Prospectus Supplement”) to such Shelf Registration Statement under Rule 424
promulgated under the Securities Act with respect to resales of the Registrable
Securities pursuant to Holder’s intended method of distribution thereof. Each
Takedown Request shall specify the Registrable Securities to be registered,
their aggregate amount and the intended method or methods of distribution
thereof. If, in the case of an Underwritten Offering pursuant to a Takedown
Request, the requesting Holder(s) so elect, such offering shall be in the form
of a Block Trade, in which such event the requesting Holder(s) shall give at
least eight (8) business days’ prior notice in writing of such transaction to
UpstreamCo (which such notice shall identify the potential underwriter(s) and
include contact information for such underwriter(s)), and UpstreamCo shall use
commercially reasonable efforts to cooperate with such requesting Holder(s) to
the extent it is reasonably able and shall not be required to give notice
thereof to other Holders of Registrable Securities or permit their participation
therein unless UpstreamCo determines it is reasonably practicable to do so. In
no event shall UpstreamCo be required to effect, pursuant to this Section
2.01(g), during any 90-day period, more than (A) two Block Trades or (B) more
than one Underwritten Offering that is not a Block Trade pursuant to a Takedown
Request (it being understood, for the avoidance of doubt, that a Takedown
Request shall not count as a Demand Registration request for purposes of the
limit set forth in Section 2.01(b)).

Section 2.02 Piggyback Registrations.

(a) At any time after the end of the Lock-up Period and prior to the earlier to
occur of the fifth anniversary of the Distribution Date or the date on which the
Registrable Securities then held by the Holder(s) represents less than 1% of
UpstreamCo’s then-issued and outstanding UpstreamCo Shares (or, if the
Registrable Securities include securities other than UpstreamCo Shares, less
than 1% of UpstreamCo’s then-issued and outstanding securities of the same class
as the securities included in the Registrable Securities), if UpstreamCo
proposes to file a Registration Statement (other than a Shelf Registration) or a
Prospectus supplement filed pursuant to a Shelf Registration Statement under the
Securities Act with respect to any offering of such securities for its own
account and/or for the account of any Other Holders (other than (i) a
Registration or Takedown Prospectus Supplement under Section 2.01, (ii) a
Registration pursuant to a Registration Statement on Form S-8 or Form S-4 or
similar form that relates to a transaction subject to Rule 145 under the
Securities Act, (iii) in connection with any dividend reinvestment or similar
plan, (iv) for the purpose of offering securities to another entity or its

 

10



--------------------------------------------------------------------------------

security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (v) a Registration in which the only
UpstreamCo Shares being registered are UpstreamCo Shares issuable upon
conversion of debt securities that are also being registered) (an “UpstreamCo
Public Sale”), then, as soon as practicable, but in any event not less than 15
days prior to the proposed date of filing such Registration Statement,
UpstreamCo shall give written notice of such proposed filing to each Holder, and
such notice shall offer such Holders the opportunity to Register under such
Registration Statement such number of Registrable Securities as each such Holder
may request in writing (a “Piggyback Registration”). Subject to Section 2.02(b)
and Section 2.02(c), UpstreamCo shall use its commercially reasonable efforts to
include in a Registration Statement with respect to an UpstreamCo Public Sale
all Registrable Securities that are requested to be included therein within five
business days after the receipt of any such notice; provided, however, that if,
at any time after giving written notice of its intention to Register any
securities and prior to the effective date of the Registration Statement filed
in connection with such Registration, UpstreamCo shall determine for any reason
not to Register or to delay Registration of the UpstreamCo Public Sale,
UpstreamCo may, at its election, give written notice of such determination to
each such Holder and, thereupon, (x) in the case of a determination not to
Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration, without prejudice, however, to
the rights of any Holder to request that such Registration be effected as a
Demand Registration under Section 2.01 and (y) in the case of a determination to
delay Registration, shall be permitted to delay Registering any Registrable
Securities for the same period as the delay in Registering such other UpstreamCo
Shares in the UpstreamCo Public Sale. No Registration effected under this
Section 2.02 shall relieve UpstreamCo of its obligation to effect any Demand
Registration under Section 2.01. For purposes of clarification, UpstreamCo’s
filing of a Shelf Registration Statement shall not be deemed to be an UpstreamCo
Public Sale; provided, however, that any prospectus supplement filed pursuant to
a Shelf Registration Statement with respect to an offering of UpstreamCo Shares
for its own account and/or for the account of any other Persons will be an
UpstreamCo Public Sale, unless such offering qualifies for an exemption from the
UpstreamCo Public Sale definition in this Section 2.02(a).

(b) In the case of any Underwritten Offering, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
such Underwritten Offering pursuant to Section 2.02(a) at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to UpstreamCo of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs UpstreamCo and each Holder in writing that, in its or their
opinion, the number of securities of such class that such Holder and any other
Persons intend to include in such offering exceeds the number that can be Sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (i) first, all securities of UpstreamCo and any other Persons (other
than UpstreamCo’s executive officers and directors) for whom UpstreamCo is
effecting the Registration, as the case may be, proposes to Sell, (ii) second,
the

 

11



--------------------------------------------------------------------------------

number, if any, of Registrable Securities of such class that, in the opinion of
such managing underwriter or underwriters, can be Sold without having such
adverse effect, with such number to be allocated pro rata among the Holders that
have requested to participate in such Registration based on the relative number
of Registrable Securities of such class requested by such Holder to be included
in such Sale, (iii) third, the number of securities of executive officers and
directors of UpstreamCo for whom UpstreamCo is effecting the Registration, as
the case may be, with such number to be allocated pro rata among the executive
officers and directors and (iv) fourth, any other securities eligible for
inclusion in such Registration, allocated among the holders of such securities
in such proportion as UpstreamCo and those holders may agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder (i) shall treat the Offering
Confidential Information as confidential information, (ii) shall not use any
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other UpstreamCo Shares) in such
Piggyback Registration and (iii) shall not disclose any Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information, and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d); provided, that any such Holder may
disclose Offering Confidential Information if such disclosure is required by
legal process, but such Holder shall cooperate with UpstreamCo to limit the
extent of such disclosure through protective order or otherwise, and to seek
confidential treatment of the Offering Confidential Information.

Section 2.03 Registration Procedures.

(a) In connection with UpstreamCo’s Registration obligations under Section 2.01
and Section 2.02, UpstreamCo shall use its commercially reasonable efforts to
effect such Registration to permit the offer and Sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith,
UpstreamCo shall, and shall cause the members of the UpstreamCo Group to:

(i) prepare and file the required Registration Statement or Takedown Prospectus
Supplement, including all exhibits and financial statements and, in the case of
an Exchange Offer, any document required under Rule 425 or Rule 165 with respect
to such Exchange Offer (collectively, the “Ancillary Filings”) required under
the Securities Act to be filed therewith, and before filing with the SEC a
Registration Statement or Prospectus, or any amendments or supplements thereto,
(A) furnish to the underwriters or dealer managers, if any, and to the Holders,
copies of all documents prepared to be filed, which documents shall be subject
to the review and comment of such underwriters or dealer managers and such
Holders and their respective counsel, and provide such underwriters or dealers
managers, if any, and such Holders and their respective counsel reasonable time
to review and comment thereon and (B) not file with the SEC any Registration
Statement or Prospectus or amendments or supplements thereto or any Ancillary
Filing to which the Holders or the underwriters or dealer managers, if any,
shall reasonably object;

 

12



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) promptly notify the participating Holders and the managing underwriters or
dealer managers, if any, and, if requested, confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by any member of the UpstreamCo Group (A) when
the applicable Registration Statement or any amendment thereto has been filed or
becomes effective, the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, or any Ancillary Filing has been filed, (B) of
any comments (written or oral) by the SEC or any request (written or oral) by
the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement, such Prospectus or any Ancillary Filing, or for any
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement, any order
preventing or suspending the use of any preliminary or final Prospectus or any
Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable underwriting agreement or dealer manager agreement cease
to be true and correct in all material respects and (E) of the receipt by any
member of the UpstreamCo Group of any notification with respect to the
suspension of the qualification of the Registrable Securities for offering or
Sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

(iv) (A) promptly notify each participating Holder and the managing
underwriter(s) or dealer manager(s), if any, when UpstreamCo becomes aware of
the occurrence of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, or if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement, Prospectus or any Ancillary Filing in order to comply
with the Securities Act, and (B) in either case, as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to each participating Holder and the underwriter(s) or dealer manager(s),
if any, an amendment or supplement to such Registration Statement, Prospectus or
Ancillary Filing that will correct such statement or omission or effect such
compliance;

(v) use its commercially reasonable efforts to prevent or obtain the withdrawal
of any stop order or other order suspending the use of any preliminary or final
Prospectus;

 

13



--------------------------------------------------------------------------------

(vi) promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or dealer manager(s),
if any, and the Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities and (B) make all
required filings of such Prospectus supplement or post-effective amendment as
soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(vii) furnish to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many conformed copies as such Holder or
underwriter or dealer manager may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

(viii) deliver to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as such Holder or underwriter or dealer manager may reasonably request (it being
understood that UpstreamCo consents to the use of such Prospectus or any
amendment or supplement thereto by each participating Holder and the
underwriter(s) or dealer manager(s), if any, in connection with the offering and
Sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such participating Holder or
underwriter or dealer manager may reasonably request in order to facilitate the
Sale of the Registrable Securities by such Holder or underwriter or dealer
manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its commercially reasonable efforts
to register or qualify, and cooperate with each participating Holder, the
managing underwriter(s) or dealer manager(s), if any, and their respective
counsel, in connection with the registration or qualification of, such
Registrable Securities for offer and Sale under the securities or “blue sky”
Laws of each state and other jurisdiction of the United States as any
participating Holder or managing underwriter(s) or dealer manager(s), if any, or
their respective counsel reasonably request, and in any foreign jurisdiction
mutually agreeable to UpstreamCo and the participating Holders, and do any and
all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect and so as to permit the continuance of offers and
Sales and dealings in such jurisdictions for so long as may be necessary to
complete the distribution of the Registrable Securities covered by the
Registration Statement; provided that UpstreamCo will not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified,
to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject or conform its
capitalization or the composition of its assets at the time to the securities or
blue sky Laws of any such jurisdiction;

 

14



--------------------------------------------------------------------------------

(x) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter(s) or dealer manager(s), if
any, to (A) facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be Sold and not bearing any restrictive
Securities Act legends and (B) register such Registrable Securities in such
denominations and such names as such participating Holder or the underwriter(s)
or dealer manager(s), if any, may request at least two business days prior to
such Sale of Registrable Securities; provided that UpstreamCo may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of the Depository Trust Company’s Direct Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of UpstreamCo’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of UpstreamCo’s securities are then quoted, and in
the performance of any due diligence investigation by any underwriter or dealer
manager (including any “qualified independent underwriter”) that is required to
be retained in accordance with the rules and regulations of each such exchange,
and use its commercially reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other Governmental Authorities as may be necessary to enable
the seller or sellers thereof or the underwriter(s) or dealer manager(s), if
any, to consummate the Sale of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that UpstreamCo may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xiii) obtain for delivery to and addressed to each participating Holder and to
the underwriter(s) or dealer manager(s), if any, opinions from counsel for
UpstreamCo, in each case dated the effective date of the Registration Statement
or, in the event of an Underwritten Offering, the date of the closing under the
underwriting agreement or, in the event of an Exchange Offer, the date of the
closing under the dealer manager agreement or similar agreement or otherwise,
and in each such case in customary form and content for the type of Underwritten
Offering or Exchange Offer, as applicable;

(xiv) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to UpstreamCo and the managing underwriter(s) or

 

15



--------------------------------------------------------------------------------

dealer manager(s), if any, and, to the extent requested, each participating
Holder, a cold comfort letter from UpstreamCo’s independent registered public
accounting firm in customary form and content for the type of Underwritten
Offering or Exchange Offer, dated the date of execution of the underwriting
agreement or dealer manager agreement or, if none, the date of commencement of
the Exchange Offer, and brought down to the closing, whether under the
underwriting agreement or dealer manager agreement, if applicable, or otherwise;

(xv) in the case of an Exchange Offer that does not involve a dealer manager,
provide to each participating Holder such customary written representations and
warranties or other covenants or agreements as may be requested by any
participating Holder comparable to those that would be included in an
underwriting or dealer manager agreement;

(xvi) use its commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as soon as reasonably practicable, but in any event no later than 90
days, after the end of the 12-month period beginning with the first day of
UpstreamCo’s first quarter commencing after the effective date of the applicable
Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and covering the period of at least 12
months, but not more than 18 months, beginning with the first month after the
effective date of the Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of UpstreamCo’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of UpstreamCo’s securities are then quoted;

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include any
Person deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
Sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder, in
each case, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the SEC,
and each amendment or supplement thereto; and for a reasonable period prior to
the filing of such Registration Statement, upon execution of a customary
confidentiality agreement, make available for inspection upon reasonable notice
at reasonable times and for

 

16



--------------------------------------------------------------------------------

reasonable periods, by the parties referred to in clauses (A) through (F) above,
all pertinent financial and other records, pertinent corporate and other
documents and properties of the UpstreamCo Group that are available to
UpstreamCo, and cause all of the UpstreamCo Group’s officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available at reasonable times and for
reasonable periods to discuss the business of UpstreamCo and to supply all
information available to UpstreamCo reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence or other responsibility, subject to the
foregoing; provided, that in no event shall any member of the UpstreamCo Group
be required to make available any information which the UpstreamCo Board
determines in good faith to be competitively sensitive or confidential. The
recipients of such information shall coordinate with one another so that the
inspection permitted hereunder will not unnecessarily interfere with the
UpstreamCo Group’s conduct of business. Each Holder agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of UpstreamCo or its Affiliates unless and until such information is
made generally available to the public by UpstreamCo or such Affiliate or for
any reason not related to the Registration of Registrable Securities;

(xx) cause the senior executive officers of UpstreamCo to participate at
reasonable times and for reasonable periods in the customary “road show”
presentations that may be reasonably requested by the managing underwriter(s) or
dealer manager(s), if any, and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

(xxi) comply with all requirements of the Securities Act, Exchange Act and other
applicable Laws, rules and regulations, as well as all applicable stock exchange
rules; and

(xxii) take all other customary steps reasonably necessary or advisable to
effect the Registration and distribution of the Registrable Securities
contemplated hereby.

(b) As a condition precedent to any Registration hereunder, UpstreamCo may
require each Holder as to which any Registration is being effected to furnish to
UpstreamCo such information regarding the distribution of such securities and
such other information relating to such Holder, its ownership of Registrable
Securities and other matters as UpstreamCo may from time to time reasonably
request in writing. Each such Holder agrees to furnish such information to
UpstreamCo and to cooperate with UpstreamCo as reasonably necessary to enable
UpstreamCo to comply with the provisions of this Agreement.

(c) Each Holder shall, as promptly as reasonably practicable, notify UpstreamCo,
at any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which such Holder
has knowledge,

 

17



--------------------------------------------------------------------------------

relating to such Holder or its Sale of Registrable Securities thereunder
requiring the preparation of a supplement or amendment to such Prospectus so
that, as thereafter delivered (or deemed delivered) to the purchasers of such
Registrable Securities, such Prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

(d) Parent agrees (on behalf of itself and each member of the Parent Group), and
any other Holder agrees by acquisition of such Registrable Securities, that,
upon receipt of any written notice from UpstreamCo of the occurrence of any
event of the kind described in Section 2.03(a)(iv), such Holder will forthwith
discontinue Sales of Registrable Securities pursuant to such Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 2.03(a)(iv), or until such Holder is
advised in writing by UpstreamCo that the use of the Prospectus may be resumed,
and if so directed by UpstreamCo, such Holder will deliver to UpstreamCo, at
UpstreamCo’s expense, all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event
UpstreamCo shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice through the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 2.03(a)(iv) or is
advised in writing by UpstreamCo that the use of the Prospectus may be resumed.

Section 2.04 Underwritten Offerings or Exchange Offers.

(a) If requested by the managing underwriter(s) for any Underwritten Offering or
dealer manager(s) for any Exchange Offer that is requested by Holders pursuant
to a Demand Registration or Takedown Request under Section 2.01, UpstreamCo
shall enter into an underwriting agreement or dealer manager agreement, as
applicable, with such underwriter(s) or dealer manager(s) for such offering,
such agreement to be reasonably satisfactory in substance and form to UpstreamCo
and the underwriter(s) or dealer manager(s) and, if Parent Group is a
participating Holder, to Parent Group. Such agreement shall contain such
representations and warranties by UpstreamCo and such other terms as are
generally prevailing in agreements of that type. Each Holder with Registrable
Securities to be included in any Underwritten Offering or Exchange Offer by such
underwriter(s) or dealer manager(s) shall enter into such underwriting agreement
or dealer manager agreement at the request of UpstreamCo, which agreement shall
contain such reasonable representations and warranties by the Holder and such
other reasonable terms as are generally prevailing in agreements of that type.

(b) In the event of an UpstreamCo Public Sale involving an offering of
UpstreamCo Shares or other equity securities of UpstreamCo in an Underwritten
Offering (whether in a Demand Registration or a Piggyback Registration or
pursuant to a Takedown Request, whether or not the Holders participate therein),
the Holders hereby agree, and, in the event of an UpstreamCo Public Sale of
UpstreamCo Shares or other equity securities of UpstreamCo in an Underwritten
Offering or an Exchange Offer, UpstreamCo shall agree, and, except in the case
of a Shelf Registration, it shall cause its executive officers and directors to

 

18



--------------------------------------------------------------------------------

agree, if requested by the managing underwriter or underwriters in such
Underwritten Offering or by the Holder or the dealer manager or dealer managers,
in an Exchange Offer, not to effect any Sale or distribution (including any
offer to Sell, contract to Sell, short Sale or any option to purchase) of any
securities (except, in each case, as part of the applicable Registration, if
permitted hereunder) that are of the same type as those being Registered in
connection with such public offering and Sale, or any securities convertible
into or exchangeable or exercisable for such securities, during the period
beginning five days before, and ending 90 days (or such lesser period as may be
permitted by UpstreamCo or the participating Holder(s), as applicable, or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent timely notified in writing by such
selling Person or the managing underwriter or underwriters or dealer manager or
dealer managers. The participating Holders and UpstreamCo, as applicable, also
agree to execute an agreement evidencing the restrictions in this Section
2.04(b) in customary form, which form is reasonably satisfactory to UpstreamCo
or the participating Holder(s), as applicable, and the underwriter(s) or dealer
manager(s), as applicable; provided that such restrictions may be included in
the underwriting agreement or dealer manager agreement, if
applicable. UpstreamCo may impose stop-transfer instructions with respect to the
securities subject to the foregoing restriction until the end of the required
stand-off period.

(c) No Holder may participate in any Underwritten Offering or Exchange Offer
hereunder unless such Holder (i) agrees to Sell such Holder’s securities on the
basis provided in any underwriting arrangements or dealer manager agreements
approved by UpstreamCo or other Persons entitled to approve such arrangements
and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements, dealer manager agreements and other
documents reasonably required under the terms of such underwriting arrangements
or dealer manager agreements or this Agreement.

Section 2.05 Registration Rights Agreement with Participating Banks.

If one or more members of the Parent Group decides to engage in a Private Debt
Exchange with one or more Participating Banks, UpstreamCo shall enter into a
registration rights agreement with the Participating Banks in connection with
such Private Debt Exchange on terms and conditions consistent with this
Agreement (other than the voting provisions contained in Article III hereof) and
reasonably satisfactory to UpstreamCo and the Parent Group.

Section 2.06 Registration Expenses Paid by UpstreamCo.

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, UpstreamCo shall pay all Registration Expenses regardless of
whether the Registration Statement becomes effective; provided, however, that
UpstreamCo shall not be required to pay for any expenses of any Registration
begun pursuant to Section 2.01 if the Demand Registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be Registered (in which case all participating Holders
shall bear such expenses), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one Demand Registration to which they
have the right pursuant to Section 2.01(b).

 

19



--------------------------------------------------------------------------------

Section 2.07 Indemnification.

(a) UpstreamCo agrees to indemnify and hold harmless, to the full extent
permitted by applicable Law, each Holder whose shares are included in a
Registration Statement, such Holder’s Affiliates and their respective officers,
directors, agents, advisors, employees and each Person, if any, who controls
(within the meaning of the Securities Act or the Exchange Act) such Holder, from
and against any and all losses, claims, damages, liabilities (or actions or
proceedings in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively, “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the offering
and Sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that UpstreamCo has filed or
is required to file pursuant to Rule 433(d) of the Securities Act or any
Ancillary Filing, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, preliminary Prospectus or free writing
prospectus, in light of the circumstances under which they were made) not
misleading; provided, that with respect to any untrue statement or omission or
alleged untrue statement or omission made in any Prospectus, the indemnity
agreement contained in this paragraph shall not apply to the extent that any
such liability results from or arises out of (A) the fact that a current copy of
the Prospectus was not sent or given to the Person asserting any such liability
at or prior to the written confirmation of the Sale of the Registrable
Securities concerned to such Person if it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that UpstreamCo has provided
such Prospectus and it was the responsibility of such Holder or its agents to
provide such Person with a current copy of the Prospectus and such current copy
of the Prospectus would have cured the defect giving rise to such liability,
(B) the use of any Prospectus by or on behalf of any Holder after UpstreamCo has
notified such Person (x) that such Prospectus contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (y) that a stop order has been
issued by the SEC with respect to a Registration Statement or (z) that a
Disadvantageous Condition exists, or (C) information furnished in writing by
such Holder or on such Holder’s behalf, in either case expressly for use in such
Registration Statement, Prospectus relating to such Holder’s Registrable
Securities. This indemnity shall be in addition to any liability UpstreamCo may
otherwise have, including under the Separation and Distribution Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the Sale of such securities by such Holder.

(b) Each participating Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by applicable Law, UpstreamCo, its
directors, officers, agents, advisors, employees and each Person, if any, who
controls (within the meaning of the Securities Act and the Exchange Act)
UpstreamCo from and against any and all Losses (i) arising out of or based upon
information furnished in writing by such Holder or on such Holder’s behalf, in
either case

 

20



--------------------------------------------------------------------------------

expressly for use in a Registration Statement, Prospectus relating to such
Holder’s Registrable Securities or (ii) resulting from (A) the fact that a
current copy of the Prospectus was not sent or given to the Person asserting any
such liability at or prior to the written confirmation of the Sale of the
Registrable Securities concerned to such Person if it is determined by a court
of competent jurisdiction in a final and non-appealable judgment that it was the
responsibility of such Holder or its agent to provide such Person with a current
copy of the Prospectus and such current copy of the Prospectus would have cured
the defect giving rise to such liability, or (B) the use of any Prospectus by or
on behalf of any Holder after UpstreamCo has notified such Person (x) that such
Prospectus contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (y) that a stop order has been issued by the SEC with respect to a
Registration Statement or (z) that a Disadvantageous Condition exists. This
indemnity shall be in addition to any liability the participating Holder may
otherwise have, including under the Separation and Distribution Agreement. In no
event shall the liability of any participating Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such holder under
the Sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of UpstreamCo or any indemnified party.

(c) Any claim or action with respect to which a Party (an “Indemnifying Party”)
may be obligated to provide indemnification to any Person entitled to
indemnification hereunder (an “Indemnitee”) shall be subject to the procedures
for indemnification set forth in Sections 4.4 and 4.5 of the Separation and
Distribution Agreement.

(d) If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the Parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 4.04. Notwithstanding
anything in this Section 2.07(d) to the contrary, no Indemnifying Party (other
than UpstreamCo) shall be required pursuant to this Section 2.07(d) to
contribute any amount in excess of the amount by which the net proceeds received
by such Indemnifying Party from the Sale of Registrable Securities in the
offering to which the Losses of the Indemnitees relate (before deducting
expenses, if any) exceeds the amount of any damages which such Indemnifying
Party has otherwise been required to pay by reason of such untrue statement or
omission. The Parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.07(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.07(d). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an Indemnitee

 

21



--------------------------------------------------------------------------------

hereunder shall be deemed to include, for purposes of this Section 2.07(d), any
legal or other expenses reasonably incurred by such Indemnitee in connection
with investigating, preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.07, the
Indemnifying Parties shall indemnify each Indemnitee to the full extent provided
in Section 2.07(a) and Section 2.07(b) without regard to the relative fault of
said Indemnifying Parties or Indemnitee. Any Holders’ obligations to contribute
pursuant to this Section 2.07(d) are several and not joint.

Section 2.08 Reporting Requirements; Rule 144.

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which there cease to be any
Holders of Registrable Securities, UpstreamCo shall use its commercially
reasonable efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other applicable Laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Sections 13, 14 and 15(d), as applicable, of the Exchange Act so
that UpstreamCo will qualify for registration on Form S-3 and to enable the
Holders to Sell Registrable Securities without registration under the Securities
Act consistent with the exemptions from registration under the Securities Act
provided by (i) Rule 144 or Regulation S under the Securities Act, as amended
from time to time, or (ii) any similar SEC rule or regulation then in
effect. From and after the date hereof through such earlier date, UpstreamCo
shall forthwith upon request furnish any Holder (x) a written statement by
UpstreamCo as to whether it has complied with such requirements and, if not, the
specifics thereof, (y) a copy of the most recent annual or quarterly report of
UpstreamCo and (z) such other reports and documents filed by UpstreamCo with the
SEC as such Holder may reasonably request in availing itself of an exemption for
the offering and Sale of Registrable Securities without registration under the
Securities Act.

Section 2.09 Registration Rights Covenant.

UpstreamCo covenants that it will not, and it will cause the members of the
UpstreamCo Group not to, grant any right of registration under the Securities
Act relating to the UpstreamCo Shares or any of its other securities to any
Person other than pursuant to this Agreement, unless the rights so granted to
another Person do not limit or restrict the rights of the Holder(s) hereunder.

ARTICLE III VOTING RESTRICTIONS AND LOCK-UP PERIOD

Section 3.01 Voting of UpstreamCo Shares.

(a) From the date of this Agreement and until the date that the Parent Group
ceases to own any Retained Shares, Parent shall, and shall cause each member of
the Parent Group to (in each case, to the extent that they own any Retained
Shares), be present, in person or by proxy, at each and every UpstreamCo
stockholder meeting, and otherwise to cause all Retained Shares owned by them to
be counted as present for purposes of establishing a quorum

 

22



--------------------------------------------------------------------------------

at any such meeting, and to vote or consent on any matter (including waivers of
contractual or statutory rights), or cause to be voted or consented on any such
matter, all such Retained Shares in proportion to the votes cast by the other
holders of UpstreamCo Shares on such matter.

(b) From the date of this Agreement and until the date that the Parent Group
ceases to own any Retained Shares, Parent hereby grants, and shall cause each
member of the Parent Group (in each case, to the extent that they own any
Retained Shares) to grant, an irrevocable proxy, which shall be deemed coupled
with an interest sufficient in Law to support an irrevocable proxy to UpstreamCo
or its designees, to vote, with respect to any matter (including waivers of
contractual or statutory rights), all Retained Shares owned by them, in
proportion to the votes cast by the other holders of UpstreamCo Shares on such
matter; provided, that (i) such proxy shall automatically be revoked as to a
particular Retained Share upon any Sale of such Retained Share from a member of
the Parent Group to a Person other than a member of the Parent Group and
(ii) nothing in this Section 3.01(b) shall limit or prohibit any such Sale.

(c) Parent acknowledges and agrees (on behalf of itself and each member of the
Parent Group) that UpstreamCo will be irreparably damaged in the event any of
the provisions of this Article III are not performed by Parent in accordance
with their terms or are otherwise breached. Accordingly, it is agreed that
UpstreamCo shall be entitled to an injunction to prevent breaches of this
Article III and to specific enforcement of the provisions of this Article III in
any action instituted in any court of the United States or any state having
subject matter jurisdiction over such action.

Section 3.02 Lock-up Period.

(a) Notwithstanding anything to the contrary in this Agreement, during the
60-day period commencing immediately following the Effective Time (the “Lock-up
Period”), Parent shall not, directly or indirectly sell, transfer, assign or
pledge any Registrable Securities to any Person, including by way of hedging or
derivative transactions or otherwise, without the UpstreamCo’s prior written
consent.

ARTICLE IV MISCELLANEOUS

Section 4.01 Further Assurances.

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall use its commercially reasonable efforts,
prior to, on and after the date hereof, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable Laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement.

Section 4.02 Term and Termination.

This Agreement shall terminate upon the earlier of (a) five years after the
Distribution Date, (b) the time at which all Registrable Securities are held by
Persons other than Holders and (c) the time at which all Registrable Securities
have been Sold in accordance with one or more Registration Statements; provided,
that the provisions of Section 2.06 and Section 2.07 and this Article IV shall
survive any such termination.

 

23



--------------------------------------------------------------------------------

Section 4.03 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement and the Exhibit hereto contain the entire agreement between
the Parties with respect to the subject matter hereof, and supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties other than those set forth
or referred to herein.

(c) Parent represents on behalf of itself and each other member of the Parent
Group, and UpstreamCo represents on behalf of itself and each other member of
the UpstreamCo Group, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby, and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(d) Each Party acknowledges that it and each other Party may execute this
Agreement by facsimile, stamp or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it shall not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person.

Section 4.04 Disputes and Governing Law.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement (including the validity, interpretation, breach or termination of this
Agreement) (a “Dispute”), shall be resolved in accordance with the procedures
set forth in Article VII of the Separation and Distribution Agreement, which
shall be the sole and exclusive procedures for the resolution of any such
Dispute unless otherwise specified in this Agreement or in Article VII of the
Separation and Distribution Agreement.

(b) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any Party to
enter

 

24



--------------------------------------------------------------------------------

herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of laws principles of the State of Delaware,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(c) THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

Section 4.05 Successors, Assigns and Transferees.

(a) Except as set forth herein, this Agreement shall be binding upon and inure
to the benefit of the Parties hereto, and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Agreement without the express prior
written consent of the other Party hereto. Notwithstanding the foregoing, no
such consent shall be required for the assignment of a party’s rights and
obligations under this Agreement (except as otherwise provided herein) in whole
(i.e., the assignment of a party’s rights and obligations under this Agreement,
the Separation and Distribution Agreement and all other Ancillary Agreements all
at the same time) in connection with a Change of Control of a Party so long as
the resulting, surviving or transferee Person assumes all the obligations of the
relevant party thereto by operation of Law or pursuant to an agreement in form
and substance reasonably satisfactory to the other Party. Nothing herein is
intended to, or shall be construed to, prohibit either Party or any member of
its Group from being party to or undertaking a Change of Control.

(b) Notwithstanding any other terms of this Section 4.05, in connection with the
Sale of Registrable Securities, Parent may assign its Registration-related
rights and obligations under this Agreement relating to such Registrable
Securities to the following transferees in such Sale: (i) a member of the Parent
Group to which Registrable Securities are Sold, (ii) one or more Participating
Banks to which Registrable Securities are Sold, (iii) any transferee to which
Registrable Securities are Sold, if UpstreamCo provides prior written consent to
the transfer of such Registration-related rights and obligations along with the
Sale of Registrable Securities or (iv) any other transferee to which Registrable
Securities are Sold, unless such Sale consists of Registrable Securities
representing less than 1% of UpstreamCo’s then-issued and outstanding securities
of the same class as the Registrable Securities and such Registrable Securities
are eligible for Sale pursuant to an exemption from the registration and
prospectus delivery requirements of the Securities Act under Section 4(a)
thereof (including transactions pursuant to Rule 144); provided, that in the
case of clauses (i), (ii), (iii) or (iv), (x) UpstreamCo is given written notice
prior to or at the time of such Sale stating the name and address of the
transferee and identifying the securities with respect to which the
Registration-related rights and obligations are being Sold and (y) the
transferee executes a counterpart in the form attached hereto as Exhibit A and
delivers the same to UpstreamCo (any such transferee in such Sale, a
“Transferee”). In connection with the Sale of Registrable Securities, a
Transferee or Subsequent Transferee (as defined below) may assign its
Registration-related rights and obligations under this Agreement relating to
such Registrable Securities to the following subsequent transferees: (A) an
Affiliate of such Transferee to which Registrable Securities are Sold, (B) any
subsequent transferee to which Registrable Securities are Sold, if UpstreamCo

 

25



--------------------------------------------------------------------------------

provides prior written consent to the transfer of such Registration-related
rights and obligations along with the Sale of Registrable Securities or (C) any
other subsequent transferee to which Registrable Securities are Sold, unless
such Sale consists of Registrable Securities representing less than 1% of
UpstreamCo’s then-issued and outstanding securities of the same class as the
Registrable Securities and such Registrable Securities are eligible for Sale
pursuant to an exemption from the registration and prospectus delivery
requirements of the Securities Act under Section 4(a) thereof (including
transactions pursuant to Rule 144); provided, that in the case of clauses (A),
(B) or (C), (x) UpstreamCo is given written notice prior to or at the time of
such Sale stating the name and address of the subsequent transferee and
identifying the securities with respect to which the Registration-related rights
and obligations are being assigned and (y) the subsequent transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
UpstreamCo (any such subsequent transferee, a “Subsequent Transferee”).

Section 4.06 Third-Party Beneficiaries.

Except for any Person expressly entitled to indemnification rights under this
Agreement, (a) the provisions of this Agreement are solely for the benefit of
the Parties hereto and parties thereto, respectively, and are not intended to
confer upon any other Person any rights or remedies hereunder, and (b) there are
no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.

Section 4.07 Notices.

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
4.07):

If to Parent, to:

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Attention: Chief Legal Officer

Facsimile: 212-836-2816

and

 

26



--------------------------------------------------------------------------------

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Attention: Chief Financial Officer

Facsimile: 212-836-2813

If to UpstreamCo, to:

Alcoa Upstream Corporation

201 Isabella Street

Pittsburgh, Pennsylvania 15212

Attn: General Counsel

Facsimile: 412-992-5440

and

Alcoa Upstream Corporation

390 Park Avenue

New York, New York 10022

Attn: Chief Financial Officer

Facsimile: 212-518-5491

A Party may, by written notice to the other Party, change the address to which
any such notices are to be given.

Section 4.08 Severability.

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the Parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.

Section 4.09 Headings.

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 4.10 Waiver of Default.

Waiver by a Party of any default by the other Party of any provision of this
Agreement must be in writing and shall not be deemed a waiver by the waiving
Party of any subsequent or other default, nor shall it prejudice the rights of
the other Party. No failure or delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

27



--------------------------------------------------------------------------------

Section 4.11 Amendments.

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by a Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom it is sought to enforce such waiver, amendment, supplement or modification,
or the Holders of a majority of the Registrable Securities, if such waiver,
amendment, supplement or modification is sought to be enforced against a Holder.

Section 4.12 Interpretation.

In this Agreement, (a) words in the singular shall be deemed to include the
plural and vice versa and words of one gender shall be deemed to include the
other genders as the context requires; (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules,
Exhibits and Appendices hereto) and not to any particular provision of this
Agreement; (c) Article, Section, Schedule, Exhibit and Appendix references are
to the Articles, Sections, Schedules, Exhibits and Appendices to this Agreement
unless otherwise specified; (d) unless otherwise stated, all references to any
agreement (including this Agreement, the Separation and Distribution Agreement
and each other Ancillary Agreement) shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in Pittsburgh, Pennsylvania or
New York, New York; (i) references herein to this Agreement or any other
agreement contemplated herein shall be deemed to refer to this Agreement or such
other agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”; and (k)
unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to October 31, 2016.

Section 4.13 Performance.

Parent shall cause to be performed, and hereby guarantees the performance of,
all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Parent Group. UpstreamCo shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
UpstreamCo Group. Each Party (including its permitted successors and assigns)
further agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Agreement to all of the other members
of its Group

 

28



--------------------------------------------------------------------------------

and (b) cause all of the other members of its Group not to take any action or
fail to take any such action inconsistent with such Party’s obligations under
this Agreement or the transactions contemplated hereby.

Section 4.14 Registrations, Exchanges, etc.

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any UpstreamCo Shares, now or hereafter
authorized to be issued, (b) any and all securities of UpstreamCo into which
UpstreamCo Shares are converted, exchanged or substituted in any
recapitalization or other capital reorganization by UpstreamCo and (c) any and
all securities of any kind whatsoever of UpstreamCo or any successor or
permitted assign of UpstreamCo (whether by merger, consolidation, sale of assets
or otherwise) which may be issued on or after the date hereof in respect of, in
conversion of, in exchange for or in substitution of, UpstreamCo Shares, and
shall be appropriately adjusted for any stock dividends, or other distributions,
stock splits or reverse stock splits, combinations, recapitalizations, mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof.

Section 4.15 Mutual Drafting.

This Agreement shall be deemed to be the joint work product of the Parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

[The remainder of this page has been left blank intentionally.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

ALCOA INC. By:  

/s/ Max Laun

  Name:   Max Laun   Title:   Vice President & General Counsel

[Signature Page to Stockholder and Registration Rights Agreement]



--------------------------------------------------------------------------------

ALCOA UPSTREAM CORPORATION By:  

/s/ John Kenna

  Name:   John Kenna   Title:   Vice President - Tax

[Signature Page to Stockholder and Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of

Agreement to be Bound

THIS INSTRUMENT forms part of the Stockholder and Registration Rights Agreement
(the “Agreement”), dated as of October 31, 2016, by and between Alcoa Inc., a
Pennsylvania corporation (“Parent”), and Alcoa Upstream Corporation, a Delaware
corporation. The undersigned hereby acknowledges having received a copy of the
Agreement and having read the Agreement in its entirety, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, hereby agrees that the terms
and conditions of the Agreement binding upon and inuring to the benefit of
Parent shall be binding upon and inure to the benefit of the undersigned and its
successors and permitted assigns as if it were an original party to the
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of             , 20    .

 

 

(Signature of transferee)

 

Print name

 

A-1